Citation Nr: 1444397	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  14-08 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin

ISSUES

1.  Entitlement to an effective date earlier than May 15, 2006 for the assignment of a 10 percent rating for hallux valgus with hammertoes on the right. 

2.  Entitlement to an effective date earlier than October 10, 2012 for assignment of a 10 percent rating for hallux valgus with hammertoes on the left.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 1980 to January 1983, from January 1991 to July 1991, and from May 1994 to September 1994.  He also had periods of unverified reserve service from 1983 to 2001.

These matters come before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  (The Board notes that the effective dates were incorrectly noted in the hearing and in the May 2014 SSOC as they relate to right and/or left foot; however, they are correctly noted in the January 2013 rating decision and in this decision.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a July 1983 rating decision, the RO granted service connection for bilateral hallux valgus with hammertoes, evaluated as noncompensable, effective from January 25, 1983.  

2.  An October 17, 1983 VA clinical record reflects that the Veteran had bilateral increased foot pain and that he desired surgery; this record may be considered a claim for an increased rating under 38 C.F.R. § 3.157(b)(1)(2).  

3.  VA clinical records dated in November 1983 reflect that the Veteran had bilateral Austin-Aiken bunionectomy on November 18, 1983 with resection of the metatarsal head.  

4.  The November 18, 1983 VA clinical records which note surgery reflect that a compensable rating of 10 percent is warranted for hallux valgus of the right and left foot each due to operation with resection of metatarsal head. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 18, 1983, but no earlier, for the assignment of a 10 percent rating for hallux valgus with hammertoes on the right have been met.  38 U.S.C.A. §§ 5107 , 5110 (West 2002& Supp. 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2014).

2.  The criteria for an effective date of November 18, 1983, but no earlier, for the assignment of a 10 percent rating for hallux valgus with hammertoes on the left have been met. 38 U.S.C.A. §§ 5107 , 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.151 , 3.155, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in October 2012.  In the decision below, the Board grants the Veteran's claims.  Thus, a defect, if any, with regard to VA's duties cannot be prejudicial to the Veteran and a further discussion of VA's duties is not necessary.  

Legal Criteria

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request. 38 C.F.R. § 3.114 (a)(2) . 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA. 38 U.S.C.A. § 101(30) ; 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought. 38 C.F.R. § 3.155 .

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission. 38 C.F.R. § 3.157(b)(1). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran contends that an effective date of November 18, 1983 is warranted for his 10 percent ratings.  (See Board hearing transcript, page 3.)

In a July 1983 rating decision, the RO granted service connection for bilateral hallux valgus with hammertoes, evaluated as noncompensable, effective from January 25, 1983.  The rating decision, and the April 1983 VA examination report upon which it was based, both reflect that the Veteran had been told that his bunions need surgery, but that no surgery had been performed as of the rating decision. 

An October 17, 1983 VA treatment record reflects that the Veteran sought treatment for "painful bunions".  The Veteran reported that his bunions have "gotten progressively worse" and are painful.  The record reflects that the Veteran reported that he "feels it has gotten to the point that he wants something done."  November 1983 VA clinical records reflect that the Veteran, on November 18, 1983, had bilateral Austin-Akin bunionectomy.  (See Hospital Summary VA Form 10-1000.)

The Veteran did not file a formal written claim until October 10, 2012, when he requested an increased rating for his bilateral foot disability due to a "worsening".  However, under 38 C.F.R. § 3.157(b)(1), if a VA report relates to examination or treatment of a disability which is already service-connected, that report will be considered a claim for an increased rating.  The Board finds that the October 17, 1983 VA treatment record may be considered as a claim for an increased rating. 

As noted above, the Veteran was assigned noncompensable evaluations when his claims for service connection were granted in 1983.  Under DC 5280, a 10 percent rating is warranted for unilateral hallux valgus which has been operated on with resection of metatarsal head, or severe if equivalent to amputation of great toe.  

Merely because the October 17, 1983 is considered a claim for an increased rating, does not mean that the Veteran is entitled to an effective date for his 10 percent rating from that time.  The effective date in a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  In this case, the claim was received in October 1983; however, as discussed in further detail below, the date entitlement arose was not until November 18, 1983.  As November 18, 1983 is the later of the two dates, it is the effective date of the 10 percent ratings. 

The October 1983 clinical record does not support a finding that a 10 percent rating is warranted.  The report reflects that the Veteran had painful bunions; however, the evidence does not reflect that either bunion was severe as to be equivalent to amputation of the great toe or that it had been resectioned, the necessary criteria for a 10 percent rating.

The November 18, 1983 operation record reflects that a 10 percent rating is warranted for each foot.  The operation record notes a resection of the metatarsal head to each foot.  The left great toe was noted to have resection and use of a K wire.  The report reflects that a "similar surgery" was performed on the right foot; however, fixation was achieved through impacting of the capsular fragment onto the shaft of the metatarsal without K wire.  The November 23, 1983 post surgery diagnostic radiology report reflects a "resection" of the left foot.  Both toes were noted to no longer have hallux valgus after surgery.  As detailed in the operation record and post-surgical radiology results that the feet no longer had hallux valgus, the Board finds that both great toes had a resection on November 18, 1983.  

Based on the forgoing, the Board finds that the effective date for the Veteran's 10 percent ratings for the right and left hallux valgus with hammertoes disabilities should be November 18, 1983, the date of his resections.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date of November 18, 1983, and no earlier, for assignment of a 10 percent rating for hallux valgus with hammertoes on the right foot is granted, subject to the laws and regulations controlling the award of monetary benefits.  

Entitlement to an effective date of November 18, 1983, and no earlier, for assignment of a 10 percent rating for hallux valgus with hammertoes on the left foot is granted, subject to the laws and regulations controlling the award of monetary benefits.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


